        Case 3:20-cv-00092-BAJ-EWD            Document 56      04/15/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                §
                                                §
       Plaintiff                                §
                                                § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                §
       Versus                                   §
                                                §
REC MARINE LOGISTICS LLC, ET AL.                § TRIAL BY JURY DEMANDED
                                                §
       Defendants                               §


        JOINT MOTION FOR AN AMENDED RULE 16 SCHEDULING ORDER


       Plaintiff, McArthur Griffin, and Defendants, REC Marine Logistics, LLC, Gulf Offshore

Logistics, LLC, GOL, LLC, Offshore Transport Services, LLC and QBE Insurance (Europe), Ltd.

submit this Joint Motion for an Amended Rule 16 Scheduling Order and would respectfully show

as follows:

       On September 9, 2020, this Court entered the Rule 16 Scheduling Order. See ECF No. 41.

Unfortunately, continued delays flowing from difficulties obtaining Plaintiff’s medical,

educational, and employment records, the pandemic and a winter storm in Texas (where Plaintiff’s

counsel is located) have delayed completion of remaining but necessary discovery, including

depositions of Plaintiff, Defendants’ corporate representatives, Plaintiff’s treating medical

providers, other key witnesses and Plaintiff and Defendants’ retained experts. Trial is currently

set for the December 13, 2021 trial term and the parties assert that additional time to conduct

discovery is needed to prepare the case for trial. Plaintiff has scheduled depositions for the

corporate representatives for REC Marine Logistics, LLC, GOL, LLC, Gulf Offshore Logistics,

LLC, and Offshore Transport Services, LLC. Plaintiff has also scheduled the deposition of Captain
         Case 3:20-cv-00092-BAJ-EWD               Document 56        04/15/21 Page 2 of 5




Michael Haglund and has provided Defendants with dates for Plaintiff’s deposition. The parties

are not seeking a continuance of the existing trial date, but respectfully request the following new

deadlines so that the remaining discovery can be conducted before the current discovery deadline

with a reasonable amount of time thereafter to timely file appropriate motions.

        This is the First Amended Scheduling Order requested by the Parties, who have met and

conferred and propose the following deadlines:

•       Disclosure of Identities and Resumes of Expert Witnesses

          o Plaintiff(s):               February 19, 2021

          o Defendant(s):               March 22, 2021

•       Expert Reports must be submitted to opposing parties as follows:

          o Plaintiff(s):               March 21, 2021

          o Defendant(s)                April 21, 2021

•       Filing All Discovery Motions and Completing All Discovery Except Experts: June 10,

        2021

•       Discovery from Experts: June 25, 2021

•       Deadline to File Dispositive Motions and Daubert Motions: July 16, 2021

                                                Prayer

        The Parties ask this Court to enter an amended Rule 16 Scheduling Order, and to grant

any further relief, either in equity or at law, to which they are justly entitled to receive.




                                                  -2-
         Case 3:20-cv-00092-BAJ-EWD   Document 56   04/15/21 Page 3 of 5




Respectfully submitted,

MORROW & SHEPPARD LLP

/s/Daniel E. Sheppard
Daniel E. Sheppard
Bar Roll No. 38076
John D. Sheppard
Admitted Pro Hac Vice
msfiling@morrowsheppard.com
dsheppard@morrowsheppard.com
jsheppard@morrowsheppard.com
5151 San Felipe Street
Houston, Texas 77056
Telephone: (713) 489-1206
Facsimile: (713) 893-8370

Attorneys for Plaintiff

Respectfully submitted,

/s/Kyle A. Khoury (with permission)
Salvador J. Pusateri, T.A. (#21036)
Kyle A. Khoury (#33216)
PUSATERI, JOHNSTON, GUILLOT
& GREENBAUM
1100 Poydras Street
Energy Centre – Suite 2250
New Orleans, Louisiana 70163
Telephone: (504) 620-2500
Facsimile: (504) 620-2510
Salvador.Pusateri@pjgglaw.com
Kyle.Khoury@pjgglaw.com
ATTORNEYS FOR GOL, LLC, GULF OFFSHORE LOGISTICS, LLC, REC MARINE
LOGISTICS, LLC, and OFFSHORE TRANSPORT SERVICES, LLC

/s/ Alan R. Davis (with permission)
Alan R. Davis
Bar No. 31694
Miles C. Thomas
Bar No. 31342
Lorin R. Scott
Bar No. 38888
LUGENBUHL, WHEATON, PECK, RANKIN, & HUBBARD
2772 Pan-American Life Center
601 Poydras Street



                                      -3-
       Case 3:20-cv-00092-BAJ-EWD   Document 56   04/15/21 Page 4 of 5




New Orleans, Louisiana 70130
Telephone: (504) 568-1990
Facsimile: (504) 310-9195
Email: adavis@lawla.com
       mthomas@lawla.com
       lscott@lawla.com




                                    -4-
        Case 3:20-cv-00092-BAJ-EWD              Document 56       04/15/21 Page 5 of 5




                                      Certificate of Service
I hereby certify that on April 15, 2021, I electronically filed the foregoing with the Clerk of Court
by using the CM/ECF filing system. Notice of this filing will be sent to counsel for all parties by
operation of the Court’s electronic filing system.
                                      /s/Daniel E. Sheppard
                                      Daniel E. Sheppard




                                                -5-
